ACCEPTED
                                                                                  14-15-00291-CV
                                                                  FOURTEENTH COURT OF APPEALS
                                                                               HOUSTON, TEXAS
                                                                             5/15/2015 5:17:32 PM
                                                                            CHRISTOPHER PRINE
                                                                                           CLERK

                          NO. 14-15-00291-CV

                                 In The                           FILED IN
                                                           14th COURT OF APPEALS

           Fourteenth Court of Appeals
                                                              HOUSTON, TEXAS
                                                           5/15/2015 5:17:32 PM
                                                           CHRISTOPHER A. PRINE
                             Houston, Texas                         Clerk



                   Eric E. Perez and Edmundo Perez,
                                              Appellants,
                                    v.
Le Prive Enterprises, LLC, d/b/a Mekano Live & Grill, and Manuel Arellano,
                                              Appellees.

             On Appeal from the 127th Judicial District Court
                        of Harris County, Texas
                   Trial Court Cause No. 2013-74140

 APPELLEESʼ OBJECTION TO THE COURTʼS ABATEMENT ORDER
              AND REFERRAL TO MEDIATION


                                     Daniel W. Jackson, SBN 00796817
                                     Scott K. Vastine, SBN 24056469
                                     Jennifer H. Frank, SBN 24087537
                                     The Jackson Law Firm
                                     3900 Essex Lane, Suite 1116
                                     Houston, Texas 77027
                                     (713) 522-4435
                                     (713) 527-8850 – fax
                                     Counsel for Appellees
TO THE HONORABLE FOURTEENTH COURT OF APPEALS:

     Appellees Le Prive Enterprises, LLC, d/b/a Mekano Live & Grill and

Manuel Arellano respectfully object to the Courtʼs abatement order and

referral to mediation pursuant to Section 154.022 of the Texas Civil

Practice and Remedies Code.

     Mediation will be futile for the following reasons:

     •     Appellees literally have no means to make an offer;

     •     Mediation will only cause appellees to incur costs, which
           they have no means to pay;

     •     Appellantsʼ counsel has already been advised that
           appellees no longer own the nightclub at issue because
           appellees were behind on rent and the landlord locked
           them out. Therefore, appellees do not have standing to
           offer appellants ownership in the nightclub or
           compensation for management of the nightclub.

     Put simply, appellees are not in a position to offer any amount to

settle this case, and there are no other non-monetary issues on which the

parties can reach an agreement.           Because there is no possibility of

resolution by mediation, appellees respectfully request that the Court

sustain appelleesʼ objection to mediation and reinstate this case on its

active docket.

     WHEREFORE, appellees Le Prive Enterprises, LLC, d/b/a Mekano

Live & Grill and Manuel Arellano respectfully request that the Court sustain


                                      2
appelleesʼ objection to mediation and reinstate the case on this Courtʼs

active docket.


                                          Respectfully submitted:


                                          /s/ Daniel W. Jackson
                                          Daniel W. Jackson, SBN 00796817
                                          Scott K. Vastine, SBN 24056469
                                          Jennifer H. Frank, SBN 24087537
                                          3900 Essex Lane, Suite 1116
                                          Houston, Texas 77027
                                          (713) 522-4435
                                          (713) 527-8850 – fax
                                          daniel@jacksonlaw-tx.com
                                          scott@jacksonlaw-tx.com
                                          jennifer@jacksonlaw-tx.com

                                          Counsel for Appellees



                      CERTIFICATE OF SERVICE

     I certify that a copy of the foregoing document was served on all
counsel of record, via ProDocs, on May 15, 2015:

James Nathan Overstreet
J. Nathan Overstreet & Assoc., P.C.
8711 Highway 6 North, Suite 230
Houston, Texas 77095

Via email: overstreetlawfirm@gmail.com

                                          /s/ Daniel W. Jackson
                                          Daniel W. Jackson



                                      3